DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 9, and 16 have been amended. Claims 1-20 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are found in: 
Claim 16, “means to deliver a chip enable signal to a first memory device”, which has the corresponding structure described in the specification: controller (i.e. generic processor) described in Paragraph [0050] and associated algorithm in Paragraph [0050], “wherein the controller is configured to: send a chip enable command through the flash interface controller, wherein the chip enable command includes a bus multiplexer identifier and a memory device identifier”.
Claim 17, “means to deliver
Claim 19, “wherein the flash interface module further comprises means to ignore the chip enable command”, which has the corresponding structure: ASIC described in Paragraph [0050] and associated algorithm in Paragraph [0041], “When the CE command is sent from the ASIC FIMx, the non-relevant BMs ignore the command”. 
Claim 20, “means to permit the chip enable command to pass through a bus multiplexer” which has the corresponding structure: bus multiplexer (i.e. generic processor) described in Paragraph [0055] and associated algorithm in Paragraph [0041]. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 7,957,173) in view of Ishikawa (US 2015/0106555) in further view of Smith (US 2005/0268025).

Regarding claim 1, Kim teaches a data storage device (Figs. 1A/2A), comprising: a plurality of memory devices (Fig. 2A, 24 & Fig. 3A, 104, Memory device); a plurality of bus Fig. 3A, 102, Bridge device), wherein each bus multiplexer is coupled to one or more memory devices of the plurality of memory devices (Col. 9, Lines 51-53, FIG. 3A, composite memory device 100 includes a bridge device 102 connected to four discrete memory devices 104); and a controller coupled to an interface (Fig. 2A, 22, Memory controller coupled to Sin/Sout interface bus; Col. 9, Lines 32-35, the global format is a serial data format compatible with the serial flash memory device of FIGS. 2A and 2B, and the local format is a parallel data format compatible with the asynchronous flash memory device of FIGS. 1A and 2B), wherein the controller is configured to: send a chip enable command (Fig. 3B, 110, Global command) through the interface (Fig. 7, 502, Memory controller; Col. 14, Lines 62-64, memory controller 502 issues a global command from its Sout port, which includes a global device address 116 corresponding to composite memory device 504-3), wherein the chip enable command includes a bus multiplexer identifier (Fig. 3B, 116, Global Device Address) and a memory device identifier (Fig. 3B, 118, Local Device Address; Col. 10, Lines 21-26, bridge device 102 uses the global device address 116 to determine if it is selected to convert the received global memory control signals 112.  If selected, bridge device 102 then uses the local device address 118 to determine which of the discrete memory devices the converted global memory control signals 112 is sent to), wherein the chip enable command (Fig. 3B, 110; Col. 10, Lines 1-3, global command 110 includes global memory control signals (GMCS) 112 having a specific format, and an address header (AH) 114) comprises a CE signal and a CLE signal (Fig. 1B, CE and CLE Lines for Figs. 3A/3B) for identifying a bus multiplexer (Fig. 3A, 102, Bridge device) of the plurality of bus multiplexers (Fig. 3B, 116, GDA, Global Device Address) and a Fig. 3A, 104, Memory device) of the plurality of memory devices (Fig. 3B, 118, LDA, Local Device Address).
Kim teaches a memory controller that transmits a global command containing bridge multiplexer identifiers and memory device identifiers, wherein the bridge multiplexer and corresponding memory device is selected based on the identifiers. Kim does not explicitly teach a flash interface module that couples to the controller to the bridge multiplexers. 
Ishikawa teaches a flash interface module (Figs. 3 & 4, 24; Paragraph 0056, FM I/F control part 24 comprises a ECC (Error Correcting Code) circuit 241, a control register 242, a FM/SW control part 243, a buffer 244, a FM bus protocol control part (depicted in the drawing as "protocol 1, protocol 2") 246) coupled to the plurality of bus multiplexers (Figs. 3 & 4, 31, Switches); and a controller coupled to the flash interface module (Fig. 3, 21, CPU), wherein the controller is configured to: send a chip enable command through the flash interface controller (Paragraph 0072, the FM controller 20 (for example, the CPU 21) switches SW #1, couples FM chip #1-1 to bus 25-1, and transfers data element #0 to FM chip #1-1 via the bus 25-1… Furthermore, the FM controller 20 may send a CE signal via the CE signal line 27-1 coupled to the FM chips #1-1 and #2-1), wherein the chip enable command comprises a ASIC CE signal and a ASIC CLE signal (Paragraph 0050, FM controller 20, for example, is configured using one ASIC (Application Specific Integrated Circuit)) for identifying a bus multiplexer of the plurality of bus multiplexers (Fig. 3, 31, Bus Switch) and a memory device (Fig. 3, 32, Flash Memory) of the plurality of memory devices (Paragraph 0037, FM I/F control part 24, which is an example of a media interface of the flash memory PKG 10, outputs to the FM chip 32 a chip enable signal (CE signal), data to be written to this FM chip 32, and the address that will serve as the write destination of this data).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Ishikawa and allow the memory controller to be coupled to a flash interface module which routes commands to the different switches and flash modules. 
One of ordinary skill in the art would be motivated to make these modifications because Kim discloses a NAND flash memory system (See Kim: Figure 1A/2A) and so does Ishikawa (See Ishikawa: Paragraph 0008), thus they are in the same field of invention addressing flash storage systems and one would be motivated to make the combination in order to create flash interfaces that accommodate for different storage protocols (See Ishikawa: Paragraph 0076). 
Kim teaches a memory controller that transmits a global command containing bridge multiplexer identifiers and memory device identifiers that selects a respective bridge multiplexer and memory device. Kim does not explicitly teach that the bridge multiplexer identifier and the memory device identifier are identified using the high/low ASIC CE, ASIC CLE signals, and ASIC ALE signals.  
Smith teaches wherein the chip enable command (Fig. 10; Paragraph 0055, FIG. 10 shows a timing diagram for such a command being received by a memory unit that has multiple lines that connect the memory unit and the controller) comprises a ASIC_CE signal (Fig. 10, CE), a ASIC_CLE signal (Fig. 10, CLE), and a ASIC_ALE signal (Fig. 10, ALE) for identifying a bus multiplexer of the plurality of bus multiplexers and a memory device of the plurality of memory devices (Paragraph 0055, signal on the chip enable (CE) line is lowered to enable operation of the memory unit.  The command latch enable line (CLE) is raised to allow latching of a command from the I/O port into a command register… the address latch enable (ALE) signal is raised to allow latching of address information into an address register), wherein the ASIC CE signal has a high portion and a low portion, wherein the ASIC_ALE has a high and a low portion, wherein the ASIC_CLE has a high and a low portion (Fig. 10, High and Low for each signal), and wherein the ASIC_ALE is the low portion when the ASIC_CE is the low portion and the ASIC_CLE is the high portion (Fig. 10, ALE is Low, CE is Low, and CLE is High).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Smith and allow the global memory device switch address of Kim and local memory device address of Kim to be transmitted during high and low ASIC_CE, ASIC_CLE, and ASIC_ALE signals. 
One of ordinary skill in the art would be motivated to make these modifications in order to yield the obvious result of efficiently latching onto commands/addresses for the bus multiplexer and memory chip of Kim (See Smith: Paragraphs 0017 & 0019).

Regarding claim 2, Kim in view of Ishikawa in further view of Smith teaches the device of claim 1. Kim further teaches wherein each bus multiplexer is configured to ignore a chip enabled command directed to a different bus multiplexer (Col. 14, Lines 64-67, first composite memory device 504-1 receives the global command, and its bridge device 102 compares its assigned global device address to that in the global command.  Because the global device addresses mismatch, bridge device 102 for composite memory device ignores the global command and passes the global command to the input port of composite memory device 504-2). 

Regarding claim 3, the combination of Kim/Ishikawa/Smith teaches the device of claim 1. Kim further teaches wherein each bus multiplexer is configured to direct a chip enabled command for to a specific memory device coupled thereto (Col. 10, Lines 21-26, bridge device 102 uses the global device address 116 to determine if it is selected to convert the received global memory control signals 112.  If selected, bridge device 102 then uses the local device address 118 to determine which of the discrete memory devices the converted global memory control signals 112 is sent to). 

Regarding claim 4, the combination of Kim/Ishikawa/Smith teaches the device of claim 1. Kim further teaches wherein the controller is configured to send the chip enable command as part of a larger command that includes a read or write command (Col. 12, Lines 12-15, For a read operation, a global command, such as a global read command arriving at the bridge device input/output interface 202 through input port GLBCMD_IN). 

Regarding claim 6, the combination of Kim/Ishikawa/Smith teaches the device of claim 4. Kim further teaches wherein the larger command includes a prefix portion (Fig. 3B, 114, Prefix header), and wherein the chip enable command is within (Fig. 3B, 116/118; i.e. GDA and LDA is within) the larger command between the prefix portion and the read or write command (Fig. 112; Col. 10, Lines 1-8, global command 110 includes global memory control signals (GMCS) 112 having a specific format, and an address header (AH) 114.  These global memory control signals 112 provide a memory command and command signals, such as the memory control signals for the serial interface flash memory device of FIG. 2B… additional addressing information includes a global device address (GDA) 116 for selecting a composite memory device to execute an op code in the memory command, and a local device address (LDA) 118).

Regarding claim 7, the combination of Kim/Ishikawa/Smith teaches the device of claim 1. Kim does not explicitly teach multiple flash interface modules. 
Ishikawa teaches wherein the flash interface module is a first flash interface module (Fig. 3, 24, FM I/F control part 1), wherein the data storage device includes a plurality of flash interface modules (Paragraph 0050, FM controller 20, for example, is configured using one ASIC (Application Specific Integrated Circuit), and comprises a CPU 21, an internal bus 22, a higher-level I/F (Interface) 23, and multiple (or one) FM I/F control part 24), and wherein each flash interface module of the plurality of flash interface modules is coupled to a plurality of bus multiplexers (Fig. 3, 31, Switches).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Ishikawa and allow the memory controller to be coupled to multiple flash interface modules which route commands to the different switches and flash modules. 
One of ordinary skill in the art would be motivated to make these modifications because Kim discloses a NAND flash memory system (See Kim: Figure 1A/2A) and so does Ishikawa (See Ishikawa: Paragraph 0008), thus they are in the same field of invention addressing flash storage See Ishikawa: Paragraph 0076).  

Regarding claim 8, the combination of Kim/Ishikawa/Smith teaches the device of claim 1. Kim further teaches wherein the chip enable command is sent with a bus multiplexer signal and a memory device signal (Fig. 3B, 116, 118).

Regarding claim 9, Kim teaches a data storage device (Figs. 1A/2A), comprising: a controller coupled (Fig. 2A, 22, Memory controller coupled to Sin/Sout interface bus; Col. 9, Lines 32-35, the global format is a serial data format compatible with the serial flash memory device of FIGS. 2A and 2B, and the local format is a parallel data format compatible with the asynchronous flash memory device of FIGS. 1A and 2B); a flash interface (Fig. 2B, Sin/Sout); a plurality of bus multiplexers (Fig. 3A, 102, Bridge device), and a plurality of memory devices coupled to the first bus multiplexer of the plurality of bus multiplexers (Fig. 2A, 24 & Fig. 3A, 104, Memory device; Col. 9, Lines 51-53, FIG. 3A, composite memory device 100 includes a bridge device 102 connected to four discrete memory devices 104), wherein the controller is configured to: send a first flash signal to the first flash interface (Fig. 3B, 116, Global Device Address); send a second signal to the first flash interface (Fig. 3B, 118, Local Device Address; Col. 10, Lines 21-26, bridge device 102 uses the global device address 116 to determine if it is selected to convert the received global memory control signals 112.  If selected, bridge device 102 then uses the local device address 118 to determine which of the discrete memory devices the converted global memory control signals 112 is sent to) wherein the second signal Fig. 3B, 118 is after (i.e. “lower”) than portion 116), and send a command signal to the first flash interface (Fig. 3B, 112, Global command), wherein the first signal, second signal, and command signals are distinct (Fig. 3B, 112, 116, and 118 distinct portions), wherein the chip enable command (Fig. 3B, 110; Col. 10, Lines 1-3, global command 110 includes global memory control signals (GMCS) 112 having a specific format, and an address header (AH) 114) comprises the first signal corresponding to a bus multiplexer (Fig. 3A, 102, Bridge device) of the plurality of bus multiplexers (Fig. 3B, 116, GDA, Global Device Address) and the second signal corresponding to a memory device (Fig. 3A, 104, Memory device) of the plurality of memory devices (Fig. 3B, 118, LDA, Local Device Address).
Kim teaches a memory controller that transmits a global command containing bridge multiplexer identifiers and memory device identifiers, wherein the bridge multiplexer and corresponding memory device is selected based on the identifiers. Kim does not explicitly teach a flash interface module that couples to the controller to the bridge multiplexers. 
Ishikawa teaches a plurality of flash interface modules coupled to the controller (Figs. 3 & 4, 24; Paragraph 0056, FM I/F control part 24 comprises a ECC (Error Correcting Code) circuit 241, a control register 242, a FM/SW control part 243, a buffer 244, a FM bus protocol control part (depicted in the drawing as "protocol 1, protocol 2") 246); a plurality of bus multiplexers coupled to at least a first flash interface module of the plurality of flash interface modules (Figs. 3 & 4, 31, Switches), wherein the controller is configured to: send a first signal to the first flash interface module (Fig. 3, 21, CPU). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Ishikawa and allow the memory 
One of ordinary skill in the art would be motivated to make these modifications because Kim discloses a NAND flash memory system (See Kim: Figure 1A/2A) and so does Ishikawa (See Ishikawa: Paragraph 0008), thus they are in the same field of invention addressing flash storage systems and one would be motivated to make the combination in order to create flash interfaces that accommodate for different storage protocols (See Ishikawa: Paragraph 0076).  
Kim teaches a memory controller that transmits a global command containing bridge multiplexer identifiers and memory device identifiers that selects a respective bridge multiplexer and memory device. Kim does not explicitly teach that the bridge multiplexer identifier and the memory device identifier are identified using the high/low ASIC CE and ASIC CLE signals.  
Smith teaches wherein the chip enable command (Fig. 10; Paragraph 0055, FIG. 10 shows a timing diagram for such a command being received by a memory unit that has multiple lines that connect the memory unit and the controller) comprises a ASIC_CE signal (Fig. 10, CE), a ASIC_CLE signal (Fig. 10, CLE), and a ASIC_ALE signal (Fig. 10, ALE) for identifying a bus multiplexer of the plurality of bus multiplexers and a memory device of the plurality of memory devices (Paragraph 0055, signal on the chip enable (CE) line is lowered to enable operation of the memory unit.  The command latch enable line (CLE) is raised to allow latching of a command from the I/O port into a command register… the address latch enable (ALE) signal is raised to allow latching of address information into an address register), wherein the ASIC CE signal has a high portion and a low portion, wherein the ASIC_ALE has a Fig. 10, High and Low for each signal), and wherein the ASIC_ALE is the low portion when the ASIC_CE is the low portion and the ASIC_CLE is the high portion (Fig. 10, ALE is Low, CE is Low, and CLE is High).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Smith and allow the global memory device switch address of Kim and local memory device address of Kim to be transmitted during high and low ASIC_CE, ASIC_CLE, and ASIC_ALE signals. 
One of ordinary skill in the art would be motivated to make these modifications in order to yield the obvious result of efficiently latching onto commands/addresses for the bus multiplexer and memory chip of Kim (See Smith: Paragraphs 0017 & 0019).

Regarding claim 10, the combination of Kim/Ishikawa/Smith teaches the device of claim 9. Kim further teaches wherein the ASIC CE identifies the first bus multiplexer (Fig. 3B, 116, Global Device Address). Kim does not explicitly teach the high portion of the ASIC CE signal.
Smith teaches wherein the high portion of the ASIC CE signal (Fig. 10, CE, High to Low Transition).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Smith and allow the global memory device switch address of Kim and local memory device address of Kim to be transmitted during high and low ASIC_CE, ASIC_CLE, and ASIC_ALE signals. 
See Smith: Paragraphs 0017 & 0019).

Regarding claim 11, the combination of Kim/Ishikawa/Smith teaches the device of claim 10. Kim further teaches wherein the ASIC CE identifies the first memory device (Fig. 3B, 118, Local Device Address). Kim does not explicitly teach the low portion of the ASIC CE signal. 
Smith teaches wherein the high portion of the ASIC CE signal (Fig. 10, CE, High to Low Transition).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Smith and allow the global memory device switch address of Kim and local memory device address of Kim to be transmitted during high and low ASIC_CE, ASIC_CLE, and ASIC_ALE signals. 
One of ordinary skill in the art would be motivated to make these modifications in order to yield the obvious result of efficiently latching onto commands/addresses for the bus multiplexer and memory chip of Kim (See Smith: Paragraphs 0017 & 0019).

Regarding claim 12, the combination of Kim/Ishikawa/Smith teaches the device of claim 9. Kim does not explicitly teach wherein the plurality of bus multiplexers are connected in parallel to the first flash interface module.
Ishikawa teaches wherein the plurality of bus multiplexers are connected in parallel to the first flash interface module (Fig. 3; Paragraph 0079, FM controller 20 can transfer the two contiguous data elements #0 and #1 in parallel to FM #1-1 and FM #2-1 by switching the SW #1 and coupling the FM chip #1-1 and the bus 25-1, and by switching the SW #2 and coupling the FM chip #2-1 and the bus 25-2).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Ishikawa and allow the memory controller to be coupled to flash interface modules which route commands to parallel switches. 
One of ordinary skill in the art would be motivated to make these modifications because Kim discloses compatibility with a parallel communication system (Col. 9, Lines 32-35, the global format is a serial data format compatible with the serial flash memory device of FIGS. 2A and 2B, and the local format is a parallel data format compatible with the asynchronous flash memory device of FIGS. 1A and 2B), thus they are in the same field of invention addressing parallel flash storage systems and one would be motivated to make the combination in order to create flash interfaces that accommodate for different storage protocols (See Ishikawa: Paragraph 0076).  

Regarding claim 13, the combination of Kim/Ishikawa/Smith teaches the device of claim 9. Kim further teaches wherein the plurality of bus multiplexers are connected in series to the first flash interface (Fig. 2B). Kim does not explicitly teach a first flash interface module. 
Ishikawa teaches a first flash interface module (Fig. 3, 24).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Ishikawa and allow the memory controller to be coupled to flash interface modules which route commands to serial switches. 
See Ishikawa: Paragraph 0076).  

Regarding claim 14, the combination of Kim/Ishikawa/Smith teaches the device of claim 13. Kim further teaches wherein the plurality of bus multiplexers other than the first bus multiplexer are configured to ignore the ASIC CE signal (Fig. 1B, CE Signal), and the command signal (Col. 14, Lines 64-67, first composite memory device 504-1 receives the global command, and its bridge device 102 compares its assigned global device address to that in the global command.  Because the global device addresses mismatch, bridge device 102 for composite memory device ignores the global command and passes the global command to the input port of composite memory device 504-2).
Smith teaches the high portion of the ASIC CE signal and the low portion of the ASIC CE signal (Fig. 10, High CE transitions to Low CE).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Smith and allow the global memory device switch address of Kim and local memory device address of Kim to be transmitted during high and low ASIC_CE, ASIC_CLE, and ASIC_ALE signals. 
One of ordinary skill in the art would be motivated to make these modifications in order to yield the obvious result of efficiently latching onto commands/addresses for the bus multiplexer and memory chip of Kim (See Smith: Paragraphs 0017 & 0019).

Regarding claim 15, the combination of Kim/Ishikawa/Smith teaches the device of claim 9. Kim further teaches wherein each bus multiplexer has a unique ID number that is static or given upon discovery by the controller (Col. 14, Lines 27-32, In memory system 500, each composite memory device is assigned a unique global device address.  This unique global device address can be stored in a device address register of the bridge device 102, and more specifically in a register of the input/output interface 202 of the bridge device block diagram shown in FIG. 4).

Regarding claim 16, Kim teaches a data storage device (Figs. 1A/2A), comprising: a plurality of memory devices (Fig. 2A, 24 & Fig. 3A, 104, Memory device); a plurality of bus multiplexers (Fig. 3A, 102, Bridge device), wherein each bus multiplexer is coupled to one or more memory devices of the plurality of memory devices (Col. 9, Lines 51-53, FIG. 3A, composite memory device 100 includes a bridge device 102 connected to four discrete memory devices 104); and means to (Fig. 2A, 22, Memory controller coupled to Sin/Sout interface bus; Col. 9, Lines 32-35, the global format is a serial data format compatible with the serial flash memory device of FIGS. 2A and 2B, and the local format is a parallel data format compatible with the asynchronous flash memory device of FIGS. 1A and 2B) deliver a chip enable command (Fig. 3B, 110, Global command) through the interface (Fig. 7, 502, Memory controller; Col. 14, Lines 62-64, memory controller 502 issues a global command from its Sout port, which includes a global device address 116 corresponding to composite memory device 504-3), wherein the chip enable command includes a bus multiplexer identifier (Fig. 3B, 116, Global Device Address) and a memory device identifier (Fig. 3B, 118, Local Device Address; Col. 10, Lines 21-26, bridge device 102 uses the global device address 116 to determine if it is selected to convert the received global memory control signals 112.  If selected, bridge device 102 then uses the local device address 118 to determine which of the discrete memory devices the converted global memory control signals 112 is sent to), wherein the chip enable command (Fig. 3B, 110; Col. 10, Lines 1-3, global command 110 includes global memory control signals (GMCS) 112 having a specific format, and an address header (AH) 114) comprises a first signal corresponding to a bus multiplexer (Fig. 3A, 102, Bridge device) of the plurality of bus multiplexers (Fig. 3B, 116, GDA, Global Device Address) and a second signal corresponding to a memory device (Fig. 3A, 104, Memory device) of the plurality of memory devices (Fig. 3B, 118, LDA, Local Device Address).
Kim teaches a memory controller that transmits a global command containing bridge multiplexer identifiers and memory device identifiers, wherein the bridge multiplexer and corresponding memory device is selected based on the identifiers. Kim does not explicitly teach a flash interface module that couples to the controller to the bridge multiplexers. 
Ishikawa teaches a flash interface module (Figs. 3 & 4, 24; Paragraph 0056, FM I/F control part 24 comprises a ECC (Error Correcting Code) circuit 241, a control register 242, a FM/SW control part 243, a buffer 244, a FM bus protocol control part (depicted in the drawing as "protocol 1, protocol 2") 246) coupled to the plurality of bus multiplexers (Figs. 3 & 4, 31, Switches); and a controller coupled to the flash interface module (Fig. 3, 21, CPU), wherein the controller is configured to: send a command through the flash interface controller (Paragraph 0072, the FM controller 20 (for example, the CPU 21) switches SW #1, couples FM chip #1-1 to bus 25-1, and transfers data element #0 to FM chip #1-1 via the bus 25-1… Furthermore, the FM controller 20 may send a CE signal via the CE signal line 27-1 coupled to the FM chips #1-1 and #2-1).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Ishikawa and allow the memory controller to be coupled to a flash interface module which routes commands to the different switches and flash modules. 
One of ordinary skill in the art would be motivated to make these modifications because Kim discloses a NAND flash memory system (See Kim: Figure 1A/2A) and so does Ishikawa (See Ishikawa: Paragraph 0008), thus they are in the same field of invention addressing flash storage systems and one would be motivated to make the combination in order to create flash interfaces that accommodate for different storage protocols (See Ishikawa: Paragraph 0076).  
Kim teaches a memory controller that transmits a global command containing bridge multiplexer identifiers and memory device identifiers that selects a respective bridge multiplexer and memory device. Kim does not explicitly teach that the bridge multiplexer identifier and the memory device identifier are identified using the high/low ASIC CE and ASIC CLE signals.  
Smith teaches wherein the chip enable command (Fig. 10; Paragraph 0055, FIG. 10 shows a timing diagram for such a command being received by a memory unit that has multiple lines that connect the memory unit and the controller) comprises a ASIC_CE signal (Fig. 10, CE), a ASIC_CLE signal (Fig. 10, CLE), and a ASIC_ALE signal (Fig. 10, ALE) for identifying a bus multiplexer of the plurality of bus multiplexers and a memory device of the plurality of memory devices (Paragraph 0055, signal on the chip enable (CE) line is lowered to enable operation of the memory unit.  The command latch enable line (CLE) is raised to allow latching of a command from the I/O port into a command register… the address latch enable (ALE) signal is raised to allow latching of address information into an address register), wherein the ASIC CE signal has a high portion and a low portion, wherein the ASIC_ALE has a high and a low portion, wherein the ASIC_CLE has a high and a low portion (Fig. 10, High and Low for each signal), and wherein the ASIC_ALE is the low portion when the ASIC_CE is the low portion and the ASIC_CLE is the high portion (Fig. 10, ALE is Low, CE is Low, and CLE is High).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Smith and allow the global memory device switch address of Kim and local memory device address of Kim to be transmitted during high and low ASIC_CE, ASIC_CLE, and ASIC_ALE signals. 
One of ordinary skill in the art would be motivated to make these modifications in order to yield the obvious result of efficiently latching onto commands/addresses for the bus multiplexer and memory chip of Kim (See Smith: Paragraphs 0017 & 0019).

Regarding claim 17, the combination of Kim/Ishikawa/Smith teaches the device of claim 16. Kim further teaches means to deliver two distinct signals to the flash interface module (Fig. 7, Memory controller; Col. 14, Lines 62-64, memory controller 502 issues a global command from its Sout port, which includes a global device address 116 corresponding to composite memory device 504-3).

Regarding claim 18, the combination of Kim/Ishikawa/Smith teaches the device of claim 17. Kim further teaches wherein the two distinct signals are different voltages (Col. 11, Lines 22-26, If write data is provided to bridge device input/output interface 202 in a serial data format for example, then bridge device input/output interface 202 includes serial-to-parallel conversion circuitry for providing bits of data in parallel format; i.e. bits are differing voltage levels). 

Regarding claim 19, the combination of Kim/Ishikawa/Smith teaches the device of claim 16. Kim teaches ignore the chip enable command (Col. 14, Lines 64-67, first composite memory device 504-1 receives the global command, and its bridge device 102 compares its assigned global device address to that in the global command.  Because the global device addresses mismatch, bridge device 102 for composite memory device ignores the global command and passes the global command to the input port of composite memory device 504-2). Kim does not explicitly teach wherein the flash interface module further comprises means to ignore the chip enable command.
Ishikawa teaches wherein the flash interface module further comprises means to ignore the chip enable command (Paragraph 0037, An FM I/F control part 24, which is an example of a media interface of the flash memory PKG 10… it is possible to reduce the area needed for pins array in the ASIC or other such circuit comprising the FM I/F control part 24).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Kim to incorporate the teachings of Ishikawa and allow the memory 
One of ordinary skill in the art would be motivated to make these modifications because Kim discloses a NAND flash memory system (See Kim: Figure 1A/2A) and so does Ishikawa (See Ishikawa: Paragraph 0008), thus they are in the same field of invention addressing flash storage systems and one would be motivated to make the combination in order to create flash interfaces that accommodate for different storage protocols (See Ishikawa: Paragraph 0076).  

Regarding claim 20, the combination of Kim/Ishikawa/Smith teaches the device of claim 16. Kim further teaches the device further comprising means to permit the chip enable command to pass through a bus multiplexer of the plurality of bus multiplexers (Col. 14, Lines 64-67, first composite memory device 504-1 receives the global command, and its bridge device 102 compares its assigned global device address to that in the global command.  Because the global device addresses mismatch, bridge device 102 for composite memory device ignores the global command and passes the global command to the input port of composite memory device 504-2).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 7,957,173) in view of Ishikawa (US 2015/0106555) in further view of Smith (US 2005/0268025) in further view of Polzin (US 2004/0230718).

Regarding claim 5, the combination of Kim/Ishikawa/Smith teaches the device of claim 4. Kim further teaches command packet (Fig. 3B). The combination of Kim/Ishikawa/Smith does not explicitly teach wherein the chip enable command comprises 8 bits. 
Polzin teaches wherein the chip enable command comprises 8 bits (Figs. 5A-D).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Kim/Ishikawa/Smith to incorporate the teachings of Polzin and allow the memory controller to transmit a command packet comprising 8 bits. 
One of ordinary skill in the art would be motivated to make these modifications because Kim does not explicitly state a packet size limit of the global command packet, therefore one would make the combination in order to yield the obvious result of satisfying industry protocol standards and be allowed to include at least 8 bits of data into the command packet to fulfill command data requirements. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184